Citation Nr: 0928255	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-33 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for aortic heart 
disease, claimed as heart condition.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1950 
to April 1952, from September 1961 to August 1962, in June 
1963, and from September 1963 to October 1963. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a heart condition 
and migraine headaches.  

With respect to his heart condition claim, the report of the 
Veteran's June 2007 VA examination indicates that he is 
currently diagnosed to have aortic valve disease, twice 
repaired and stable; mild mitral valve stenosis; tricuspid 
valve regurgitation; and Grade I diastolic dysfunction.  Some 
private treatment records show the Veteran's reported history 
of having aortic valve disease from rheumatic fever as a 
child.  (See inpatient treatment records from March 2003.)

Service treatment records show that the Veteran reported a 
history of rheumatic fever on entrance examination in August 
1950, but no cardiac abnormality was found.  The report of a 
June 1962 military exam notes an irregularity with respect to 
the Veteran's heart.  And, a September 1986 military exam 
report provides a diagnosis of rheumatic heart disease.  A 
December 1988 letter from a private physician indicates the 
Veteran underwent aortic valve replacement in August 1988.  A 
January 1990 letter from Veteran's private physician 
indicates that Veteran had no physical limitations despite 
his aortic valve replacement in 1988.  At an April 1990 
military examination, the Veteran reported having rheumatic 
fever from ages 6 to 10.  It was noted that he had aortic 
valve replacement at age 56 without current problems.  He was 
cleared for training in July 1990.  

Thus, there is competent medical evidence of a current heart 
condition and in-service notations of heart problems.  The 
Veteran asserts that there is an etiological relationship 
between the two, but the private treatment records indicate a 
connection with his childhood rheumatic fever.  
Unfortunately, the VA examiner did not render an opinion as 
to the likelihood that the Veteran's current heart condition 
is related to any injury or disease incurred in service.  
Thus, the Board finds that remand is necessary to obtain a 
new VA examination with a medical nexus opinion.

With respect to the Veteran's service connection claim for 
migraine headaches, the claims file does not contain any 
medical evidence showing current treatment for migraine 
headaches.  The Veteran has, however, submitted statements 
indicating his symptoms such as severe pain, photophobia, and 
nausea, and that he is sometimes unable to function.  Such 
lay statements are competent evidence to establish the 
Veteran's present symptomatology, which may support a 
diagnosis.  See Layno v. Brown, 6 Vet. App. 465, 169 (1994) 
(lay evidence in the form of statements or testimony by a 
claimant is competent to establish evidence of symptomatology 
where symptoms are capable of lay observation.)  See also, 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(holding lay evidence can be competent and sufficient to 
establish a diagnosis of a condition where (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional).  Thus, the 
Board finds that remand for a VA examination is necessary in 
order for determination as to an appropriate diagnosis of the 
complained of condition.

Furthermore, the Veteran's service treatment records contain 
references that he suffered from migraine headaches during 
active duty service in 1962.  A May 1962 Clinical Record 
Cover Sheet indicates the Veteran was treated and diagnosed 
to have migraine headaches, which were considered to be in 
the line of duty.  In addition, his June 1962 military 
separation exam also indicates that he reported frequent or 
severe headaches and that the examining physician noted that 
he had been under treatment for the prior 6 months for 
migraines.  However, subsequent service treatment records 
fail to show any further complaints of or treatment for 
migraine headaches.  Although the Veteran reports a current 
problem with migraine headaches and the 1962 service 
treatment records report the onset of migraine headaches, 
there has been no attempt to obtain a medical nexus opinion.

Based on the foregoing, therefore, the Board finds that a VA 
examination is necessary to clarify the Veteran's diagnosis 
and to obtain a medical nexus opinion prior to adjudicating 
the Veteran's claim for service connection for migraine 
headaches.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA heart 
examination.  The claims file must be 
provided to and reviewed by the examiner, who 
must indicate in his/her report that said 
review has been accomplished.

After reviewing the claims file and examining 
the Veteran, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the Veteran's current heart 
condition is attributable to any injury or 
disease incurred during his military service 
- particularly his in-service incurrences of 
heart symptoms and disorders.  In rendering 
said opinion, the examiner should take note 
of the Veteran's history of childhood 
rheumatic fever and discuss its relationship, 
if any, to the Veteran's current heart 
problems.  

A complete rationale must be provided for all 
opinions expressed.  The examiner(s) must 
acknowledge and discuss any lay evidence of a 
continuity of symptomatology.  

2.  Schedule the Veteran for a VA neurology 
examination in relation to the Veteran's 
claim for service connection for migraine 
headaches.  The claims file must be provided 
to and reviewed by the examiner, who must 
indicate in his/her report that said review 
has been accomplished.

After reviewing the claims file and examining 
the Veteran, the examiner should render a 
diagnosis and, if any, render an opinion as 
to whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current problem with migraine 
headaches that the Veteran has are related to 
any disease or injury incurred during his 
active military service, specifically whether 
they are related to the in-service noted in 
May and June of 1962.  

A complete rationale must be provided for all 
opinions expressed.  The examiner(s) must 
acknowledge and discuss any lay evidence of a 
continuity of symptomatology.  

3.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



